DETAILED ACTION
An amendment was received on 4/27/2021.
Claims 8-10, 13, 20, and 21 were canceled, and claims 22-31 were added.
Claims 1-7, 11, 12, 14-19, and 22-31 are pending.
Claims 14-19 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/18/2020.
Claims 1-7, 11, 12, and 22-31 are under consideration. Please note that claims 26-31 are drawn to a non-elected invention but are rejoined in view of the allowability of claims 22-25.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See e.g. paragraphs 37, 134, 154, 190, 195, 205, 280, 285, 290, 295,and 300, at least. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered but they do not address the issues set forth above.  In the response, Applicant has amended specification paragraph [0035] to be identical to specification paragraph [0037] except that a hyperlink was removed. Hyperlinks still exist in paragraphs 37, 134, 154, 190, 195, 205, 280, 285, 290, 295, and 300, at least. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 is indefinite because it recites “a population of mammalian cells according to claim 25” without antecedent basis because claim 25 does not recite any mammalian cell.  It appears that claim 30 should depend from claim 26 instead of claim 25. Claim 31 is included in this rejection because it depends from claim 30.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 27-29 are drawn to the genus of mammalian cells that comprise a polynucleotide that can express a multi-hairpin amiRNA with at least two sequences directed against instant SEQ ID NO: 23 which encodes a human glutamine synthetase. The claims further state that the cell the multi-hairpin amiRNA sequence is expressed, “whereby, absent integration of a second polynucleotide comprising a gene encoding a glutamine synthetase in the genome of the cell and expressible in the cell to compensate for the inhibition, the cell requires exogenous provision of glutamine in order to grow.” The phrase “exogenous provision of glutamine” is interpreted as meaning addition of the molecule glutamine to the cell.  It is not interpreted as embracing exogenous provision of a glutamine through indirect means such as the provision of an episomal copy of a glutamine synthetase gene, or exogenous provision e.g. via liposomal vector). The specification does not provide an adequate written description of that genus of cells because it fails to provide a single example of such a cell, or any guidance as to how one could be constructed. Applicant may wish to consider rewriting the claim to require that expression of the multi-hairpin amiRNA renders the cell auxotrophic for glutamine (see e.g. specification at section 5.6.2 and paragraph 161).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, are rejected under 35 U.S.C. 103 as being unpatentable over Rossomando et al (US 20130164851) in view of Seol (US 20120142764, of record).
Rossomando taught  methods for generating a cell line capable of producing a biological product, using a gene amplification based system in which the expression of  endogenous selectable amplifiable marker genes is inhibited using RNA interference to prevent the selection of false positives during generation of a the cell line. The method e.g. paragraphs 27-28). In one embodiment, a selectable amplifiable marker for inhibition is a glutamine synthetase (see e.g. paragraphs 20 and 110).  Expression of the amplifiable selectable markers can be accomplished through the use of an RNA effector molecule expressed within the cell, such as an shRNA  (paragraph 56), and can be integrated into the host cell genome (paragraph 200). Rossomando disclosed 200 different RNA effector molecule antisense (guide) sequences for use in inhibiting glutamine synthetase in CHO cells (see Table 7 at pages 58-61). For example, Rossomando SEQ ID NOS, 801, 802, and 975 are perfectly complementary to 19-nucleotide segments of instant SEQ ID NO: 21 (nucleotides 2222-2240, 2458-2476, and 2575-2593, respectively). 
Rossomando did not teach a multi-hairpin amiRNA molecule.
Seol taught multi-cistronic shRNAs for suppressing the expression of a single target gene. See abstract and paragraph 2. The shRNAs comprise a single strand RNA of 50 to 100 nucleotides that is based on the miR-30 backbone, and so are considered “amiRNAs”.  Each shRNA forms a stem-loop structure in a cell, where the loop is 5 to 30 nucleotides in length, and the stem comprises complementary RNAs of 15 to 50 nucleotides at both sides of the loop region.  See paragraph 37. ). A variety of pol II promoters may be used to drive transcription (paragraph 35). Fig. 6A shows a polycistronic construct encoding three different shRNAs directed to different non-overlapping regions of a target mFas mRNA, where each shRNA is based on a miR-30 backbone.  The construct is under the control of a pol II (CMV) promoter. Each shRNA 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the targeting guide sequences of Rossomando to construct multi-cistronic amiRNAs encoding two or more amiRNAs, as taught by Seol, for use in the method of Rossomando.  One would have been motivated to do so because Seol taught that expression of multi-cistronic amiRNAs for multiple silencing of different regions of a single target gene is expected to silence the single target gene more powerfully than that of individual mono-cistronic amiRNAs (paragraph 47). It would have been obvious to have used guide and passenger strands perfectly complementary and homologous to non-overlapping target sequences as exemplified by Seol.  Thus claims 1, 2, 4, and 5 were prima facie obvious.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rossomando et al (US 20130164851) and Seol (US 20120142764) as applied to claims 1, 2, 4, and 5, above, and further in view of Chung et al (Nucl. Acids Res. 34(7): e53, 2006, of record), Hu et al (Int. J. Mol. Sci. 2009, 10, 2158-2168, of record), and Shibata et al (J. RNAi and Gene Silencing 3(1): 237-247, 2007, of record).

Instant claim 3 requires a first guide sequence of 19-22 nucleotides that is perfectly complementary to the target mRNA, and a first passenger sequence that is shorter than the first guide sequence. It is noted that the identification which nucleotides constitute the guide and passenger sequence nucleotides is arbitrary.  That is, any length of sequence on the passenger stem of the amiRNA can be considered to be “passenger” sequence regardless of its complementarity to the guide stem sequence.  To that extent, the combination of Rossomando and Seol could be considered to render obvious instant claim 3. That being said, Seol appears to characterize the guide (antisense) and passenger (sense) strands of the disclosed shRNAs (amiRNAs) as having equal lengths.  See Figs. 1, 2, and 6 where the light and dark boxed sequences represent passenger and guide sequences, respectively.  
Those of ordinary skill in the art at the time of the invention appreciated that many naturally occurring pre-miRNAs comprise bulged and or mismatched regions such that after processing by Drosha and Dicer two mature strands of different length are produced. It was routine in the art at the time of the invention to mimic the structures of naturally occurring miRNAs when designing amiRNAs, as evidenced by the Chung, Hu, and Shibata references. For example, Chung disclosed polycistronic amiRNAs based on the miR-155 backbone. Table 1 on page 3 shows 13 amiRNA stem loop structures in which the upper strand corresponds to the guide strand, and the lower strand 
In view of the Chung, Hu, and Shibata references, the length of an amiRNA  passenger strand is considered to be a matter of design choice.  The passenger strand may be shorter than the guide strand if the construct is based on a naturally-occurring miRNA in which the passenger strand is shorter than the mature miRNA.  The hairpin resulting from expression of the construct simply needs to have a structure that is a substrate for Drosha and Dicer (see e.g. Seol at paragraphs 22, 37 and 45).  Any combination of lengths of guide or passenger strand that provides a duplex that can be processed by Drosha and Dicer is considered to have been obvious in view of the teachings of Seol, and selection of a structure with a passenger strand shorter than the . 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rossomando et al (US 20130164851) and Seol (US 20120142764) as applied to claims 1, 2, 4, and 5, above, and further in view of Meyer et al (US 20120276063, of record), Ostertag et al (US 20130160152, of record), and Minshull et al (US 20170101629, of record).
The teachings of Rossomando and Seol are discussed above and render obvious a polynucleotide comprising an expression cassette for a multi-cistronic amiRNA comprising two or more amiRNAs directed to GS mRNA sequences within instant SEQ ID NO: 23.  Moreover, Seol rendered obvious the construction of stably transfected cells expressing the multi-cistronic shRNA through the use of an integrating lentiviral vector, and Rossomando taught that the inhibitory RNA molecules could be expressed from a construct integrated in the host cell genome.
These references did not teach a construct in which the expression cassette was flanked by transposon ends.
Meyer taught that a variety of means of stably inserting genetic material into cells were available prior to the time of the invention. “For example, in the case where integration is at an essentially random site(s) in the genome, a polynucleotide can be introduced in a retroviral vector (e.g., a lentiviral vector), an adeno-associated virus vector (without a functional Rep gene) or as part of a transposon system, such as a piggyBac vector.”  See paragraph 161.  Moreover, Ostertag taught that while viruses prima facie obvious to have substituted a transposon integration system of Meyer or Ostertag for the lentiviral system of Seol. Doing so would have been no more than the simple substitution of one art-recognized integration modality for another (MPEP 2141(III)(B)), and one would have found motivation to do so in view of the decreased potential for causing an unwanted mutation in the cells resulting from the method of Leon as modified. Such a transposition system would inherently comprise transposon ends recognizable by the transposase and flanking the construct that is intended to be integrated, as evidenced by Minshull, (see e.g. paragraph 4).  Thus claim 6 was prima facie obvious.
Instant claim 7 requires specific transposon ends selected from the listed SEQ ID NOS. Minshull discloses piggyBac-based transposition systems and corresponding transposon ends for use with the transposases, including SEQ ID NOS: 19-21. See paragraphs 7, 62, 66, 157, 168, 175 Minshull SEQ ID NO: 19 is identical to instant SEQ ID NO: 1004,  and Minshull SEQ ID NOS: 20 and 21 are species of instant SEQ ID NOS: 1004 and 1005, respectively.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the piggyBac transposon ends and system of Minshull to integrate the polycistronic amiRNA construct resulting from the combination of 
Thus the invention as a whole was prima facie obvious.

Conclusion
	Claims 22-26 are allowed. Claims 11 and 12 are objected to because the depend from rejected claims but would be allowable if rewritten in independent form incorporating all of the limitations of the claims from which they depend.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  

See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635